DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 and Claim 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
                 Claim 10 recites “light travels inside”. It is not clear what the applicant means by inside. Inside can mean inside the housing or it can mean something else.
               Claim 15 recites “view of angle of the first light reflected by the first and second scanners and traveling to the object at a long distance is narrower than a view of angle of the first light”. It is unclear what the applicant is claiming. View of angle of first light cannot be narrower than view of angle of first light. For the purpose of examination, it will be considered to be “View of angle of first light narrower than view of angle of second light”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7,9-13,16-19is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180003803 A1 (Kakani et al.) in view of US 10324170 B1 (Engberg et al.) further in view of US 20130226344 A1 (Wong et al.).
                                     Claim 1, Kakani teaches a lidar system comprising: 
                                    a first light source (see FIG. 7A Ref 1412); 
                                     a second light source (see FIG. 7A Ref 1410); 
                                     a selective reflective optical element (see FIG. 7A Ref 1430) that reflects the first light (see FIG. 7A Ref 1472) and transmits the second light (see FIG. 7A Ref 1470); 
                                    a first light reception unit that converts the first light reflected by an object at a long distance into an electrical signal (see FIG. 7A and 7B Ref 1450 para 107 note long-range optical system 1450 and a sensor 1490); 


                  Kakani teaches a first and second light source. Kakani fails but Wong teaches that the  first light source generates first light in the shape of a point light source (para 169 note speckling or focusing the emitted light); a second light source generates second light in the shape of a linear light source (para122 note sheet of light).
                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Wong because linear light has excellent diffusivity and thus may be projected to a short-distance area and point light has excellent directionality and thus may be projected to a long-distance area (Teaching reference US 20170113599 A1 (Park et al.) teaches in para 194 and 195).

                   Kakani explicitly shows one scanner that horizontally reciprocates the first and second light traveling from the selective reflective optical element (see FIG. 7A Ref 1460) and also teaches multiple scanning mirrors can be used (para 42). Kakani fails but Engberg teaches first scanner and second scanner wherein a first scanner (see FIG. 6A Ref 204-1 ) that vertically reciprocates (Col 18 line 29-47 note vertical) the first light(see FIG. 6A Ref 250-1B)  and  a second scanner (see FIG. 6A Ref 202 ) that horizontally reciprocates (Col 18 line 29-47 note 202 and horizontal)  the first and second light (see FIG. 6A Ref 250-1B and 250-2A). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg because Engberg teaches (Col 35 line 39-41 note any suitable field of regard.).
Therefore, one of ordinary skill in the art before the effective filling date would modify the Lidar system such that it comprises: a first light source that generates first light in the shape of a point light source; a second light source that generates second light in the shape of a linear light source; a first scanner that vertically reciprocates the first light traveling from the selective reflective optical element; a second scanner that horizontally reciprocates the first and second light traveling from the selective reflective optical element.
     Claim 2, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1. Kakani teaches wherein the first and second light is laser light having the same wavelength (Para 102 note same or different wavelength).
                  Claim 3, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 2. Kakani teaches wherein polarized light of the first light is different from second polarized light(see FIG. 7A para 105 note linear and orthogonal.).
                   Claim 4, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 3. Kakani teaches wherein the selective reflective optical element includes a polarizing filter (see FIG. 7A Ref 1430) that reflects the first light (see FIG. 7A Ref 1472)  and transmits the second light (see FIG. 7A Ref 1470).
                    Claim 5, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1. Kakani teaches wherein wavelengths of the first and second light are 
                       Claim 6, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1. Kakani teaches wherein the wavelength of the first light is larger than the wavelength of the second light ( Para 104 note 1550 nm and 930 nm).
                       Claim 7, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 6. Kakani teaches wherein the wavelength of the first light is 1550nm (Para 104 note 1550 nm). 
                 Kakani teaches the wavelength of the second light is 930nm (para 104). Kakani fails to teach a wavelength of 950nm. 930nm is very close to 950nm and a person of ordinary skill in the art can change it without any undue experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the wavelength to 950nm , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
                       Claim 9, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1. Engberg teaches wherein the first scanner is smaller in rotational angle than the second scanner (see FIG. 6A note polygon scanner 202 has greater rotational angle than scanner 204-1).
                        It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong because Engberg teaches (Col 35 line 39-41 note any suitable field of regard.).
                       Claim 10, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 9. Engberg teaches wherein the rotational angle of the second scanner is larger when the second light travels inside (with 112(b) issue, it will be considered to be inside housing) than when the first light travels inside (see FIG. 6A note housing 248 and also note polygon scanner 202 has greater rotational angle than scanner 204-1).
                       Claim 11, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1. Kakani teaches wherein the first light reception unit includes a single photoelectric transformation element that receives first light received from the object at a long distance (para 20 note long-range and one single photo-avalanche detectors (SPADs)).
                       Claim 12, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 11. Kakani teaches wherein the second light reception unit includes several photoelectric transformation elements that receive the second light received from the object at a short distance and a medium distance, and the several photoelectric transformation elements are one-dimensionally vertically arranged (para 111 note short-range and one or more one-dimensional single photo-avalanche detectors (SPADs). Note it would have been obvious to use several photoelectric transformation elements for short distance receiver because it creates more stable wider field of view image ).
                       Claim 13, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1, further comprising: 
                   an object determination unit that generates object information including distances from objects (para 112 note distance or surface) by analyzing the data from the first and second signal processing units (para 112 note long-range and short-range receivers) , using a TOF (Time 
                        Kakani teaches a receiver for long distance. Kakani fails but Engberg teaches a first signal processing unit that outputs data for long-distance sensing by current- voltage-converting (Col 11 line 4-20 note current or voltage), amplifying (Col 11 line 22-44 note amplification), and converting an output signal of the first light reception unit into digital data (Col 11 line 22-44 note digital);
                    Kakani teaches a second receiver for short distance. Kakani fails but Engberg teaches a second signal processing unit that outputs data for medium-distance and long- distance sensing by current-voltage-converting (Col 11 line 4-20 note current or voltage), amplifying (Col 11 line 22-44 note amplification), and converting an output signal of the second light reception unit  into digital data (Col 11 line 22-44 note digital);
                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong because Engberg teaches (Col 11 lines 41-44 note such a receiver can be used to determine time-of-flight ).
                     Kakani teaches an object determination unit that generates object information including distances from objects. Kakani fails but Engberg teaches that the object determination unit determines the shapes of objects (col 35 line 1-20 note shapes of target).
                It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong and also determine shape of objects because Engberg teaches (col 35 line 1-20  note the vehicle controller provides control signals to control operation of the vehicle based on the analyzed information. Note analyzed information includes shapes of objects).     
                       Claim 16, Kakani teaches an autonomous driving system comprising: 
                  an object detection device that detects an object outside a vehicle using a lidar system (para 18 note LIDAR and object detection); 
                and an autonomous device that receives object information from the object detection device and reflects the object information to movement control of the vehicle (para 18 note autonomous navigation), wherein the lidar system includes: 
                                    a first light source (see FIG. 7A Ref 1412); 
                                     a second light source (see FIG. 7A Ref 1410); 
                                     a selective reflective optical element (see FIG. 7A Ref 1430) that reflects the first light (see FIG. 7A Ref 1472) and transmits the second light (see FIG. 7A Ref 1470); 
                                    a first light reception unit that converts the first light reflected by an object at a long distance into an electrical signal (see FIG. 7A and 7B Ref 1450 para 107 note long-range optical system 1450 and a sensor 1490); 
                                   and a second light reception unit that converts the second light reflected by an object at a short distance and a medium distance in to an electrical signal (see FIG. 7A and 7B Ref 1452 para 107 note a short-range optical system 1452 and a sensor 1492).

                  Kakani teaches a first and second light source. Kakani fails but Wong teaches that the  first light source generates first light in the shape of a point light source (para 169 note 
                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Wong because linear light has excellent diffusivity and thus may be projected to a short-distance area and point light has excellent directionality and thus may be projected to a long-distance area (Teaching reference US 20170113599 A1 (Park et al.) teaches in para 194 and 195).

                   Kakani explicitly shows one scanner that horizontally reciprocates the first and second light traveling from the selective reflective optical element (see FIG. 7A Ref 1460) and also teaches multiple scanning mirror can be used (para 42). Kakani fails but Engberg teaches first scanner and second scanner wherein a first scanner (see FIG. 6A Ref 204-1 ) that vertically reciprocates (Col 18 line 29-47 note vertical) the first light(see FIG. 6A Ref 250-1B)  and  a second scanner (see FIG. 6A Ref 202 ) that horizontally reciprocates (Col 18 line 29-47 note 202 and horizontal)  the first and second light (see FIG. 6A Ref 250-1B and 250-2A). 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg because Engberg teaches (Col 35 line 39-41 note any suitable field of regard.).
Therefore, one of ordinary skill in the art before the effective filling date would modify the Lidar system such that it comprises: a first light source that generates first light in the shape of a point light source; a second light source that generates second light in the shape of a linear light source; a first scanner that vertically reciprocates the first light traveling from the 
It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg because Engberg teaches (Col 36 line 34-44 note any suitable field of regard.).
Therefore, one of ordinary skill in the art before the effective filling date would modify the Lidar system such that it comprises: a first light source that generates first light in the shape of a point light source; a second light source that generates second light in the shape of a linear light source; a first scanner that vertically reciprocates the first light traveling from the selective reflective optical element; a second scanner that horizontally reciprocates the first and second light traveling from the selective reflective optical element.
                       Claim 17, Kakani as modified in view of Engberg further in view of Wong teaches the autonomous driving system of claim 16. Kakani teaches wherein the first and second light is laser light having the same wavelength (Para 102 note same or different wavelength).
                       Claim 18, Kakani as modified in view of Engberg further in view of Wong teaches the autonomous driving system of claim 17. Kakani teaches wherein polarized light of the first light is different from second polarized light (Para 102 note same or different wavelength).
                       Claim 19, Kakani as modified in view of Engberg further in view of Wong teaches the autonomous driving system of claim 18. Kakani teaches wherein the selective reflective optical element includes a polarizing filter (see FIG. 7A Ref 1430) that reflects the first light (see FIG. 7A Ref 1472)  and transmits the second light (see FIG. 7A Ref 1470).

Claim 8,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180003803 A1 (Kakani et al.) in view of US 10324170 B1 (Engberg et al.) further in view of US 20130226344 A1 (Wong et al.) further in view of US 20140022632 A1 (Theriault).
                       Claim 8, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 7. Kakani as modified in view of Engberg further in view of Wong fails but Theriault teaches wherein the selective reflective optical element includes a wavelength-selective lens that reflects the first light and transmits the second light ( para 27 note lens and reflect and transmit and wavelength).
                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong and Theriault for the purpose of transmitting light of desired wavelength and also reflecting light of desired wavelength.
                       Claim 20, Kakani as modified in view of Engberg further in view of Wong teaches the autonomous driving system of claim 16. Kakani teaches wherein the wavelength of the first light is 1550nm ( Para 104 note 1550 nm and 930 nm).
                 Kakani teaches a second wavelength of 930nm. Kakani fails to teach a wavelength of 950nm. 930nm is very close to 950nm and a person of ordinary skill in the art can change it without any undue experimentation. It would have been obvious to one having ordinary skill in the art at the time the invention was made to change the wavelength to 950nm , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272,205 USPQ 215 (CCPA 1980).
                              Kakani fails but Theriault teaches the selective reflective optical element includes a wavelength-selective lens that reflects the first light and transmits the second light ( para 27 note lens and reflect and transmit and wavelength).
                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong and Theriault for the purpose of transmitting light of desired wavelength and also reflecting light of desired wavelength.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180003803 A1 (Kakani et al.) in view of US 10324170 B1 (Engberg et al.) further in view of US 20130226344 A1 (Wong et al.) further in view of US 20180120441 A1 (Elooz et al.).
                       Claim 14, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 13. Kakani as modified in view of Engberg further in view of Wong fails but Elooz teaches the system further comprising a light source control unit that changes output power of the first and second light emission units in accordance with a route of a vehicle and an environment (para 10 note intensity and location. Para 699 note power allocation and rural area. Para 663 note greater intensity in rural area. Para 540 note optical/power budget and environment.).
                    It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong and Elooz because Elooz teaches (para 540 note waste of energy or budget can be avoided).



Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20180003803 A1 (Kakani et al.) in view of US 10324170 B1 (Engberg et al.) further in view of US 20130226344 A1 (Wong et al.) further in view of US 20120242972 A1 (Wee).
                       Claim 15, Kakani as modified in view of Engberg further in view of Wong teaches the lidar system of claim 1. Kakani as modified in view of Engberg further in view of Wong fails but Wee teaches  wherein a view of angle of the first light reflected by the first and second scanners and traveling to the object at a long distance is narrower than a view of angle of the first light reflected by the second scanner and traveling to the object at the short distance and the medium distance.(see Fig. 1 para 20 note narrow and wide angle).
                   It would have been obvious to one of ordinary skill in the art before the effective filling date to have combined the references of Kakani and Engberg and Wong and Wee because Wee teaches (para 20 note short-range field of view 11 can satisfy the requirements of some low-speed collision avoidance applications, such as high-density traffic braking assistance systems for instance and also note the long range field of view 15 can be used for high-speed driving situations (such as on highways), to give sufficient reaction time to collision avoidance systems in high speed situations. ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDA NASER whose telephone number is (571)272-5233. The examiner can normally be reached M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDA NASER/Examiner, Art Unit 3645                                                                                                                                                                                                        
/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645